UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from December 1, 2015 to December 31, 2015 Commission File Numbers: 333-141703-02; 333-167413; 333-191359; 333-205455-01 Commission File Numbers: 333-141703; 333-167413-02; 333-191359-02; 333-205455-02; 000-23108 Commission File Number: 333-205455 Commission File Numbers: 333-141703-01; 333-167413-01; 333-191359-01; 033-54804 Central Index Key Number: 0001407200 Central Index Key Number: 0000894329 Central Index Key Number: 0001645731 Central Index Key Number: 0000894327 DISCOVER CARD EXECUTION NOTE TRUST DISCOVER CARD MASTER TRUST I DISCOVER FUNDING LLC DISCOVER BANK (Exact name of the issuing entity in respect of the Notes as specified in its charter) (Exact name of the issuing entity in respect of the Series 2007-CC Collateral Certificate) (Exact name of the depositor as specified in its charter) (Exact name of the sponsor as specified in its charter) Delaware Delaware Delaware Delaware (State or jurisdiction of incorporation or organization of the issuing entity) (State or jurisdiction of incorporation or organization of the issuing entity) (State or jurisdiction of incorporation or organization of the depositor) (State or jurisdiction of incorporation or organization of the sponsor) c/o Wilmington Trust Company, Rodney Square North 1100 North Market Street, Wilmington, Delaware 19890-0001 c/o Discover Bank 12 Read’s Way New Castle, Delaware 19720 c/o Discover Bank 12 Read’s Way New Castle, Delaware 19720 12 Read’s Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity) (Address of principal executive offices of the issuing entity) (Address of principal executive offices of the depositor) (Address of principal executive offices of the sponsor) Michael F. Rickert, Vice President, Chief Financial Officer and Treasurer Discover Funding LLC (302) 323-7315 (Name and telephone number, including area code, of the person to contact in connection with this filing) 1 51-0020270 (I.R.S. Employer Identification No. of the sponsor) 47-4047337 (IRS Employer Identification No. of the depositor) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) DiscoverSeries Class A Notes [] [] [_X_] [] DiscoverSeries Class B Notes [] [] [_X_] [] DiscoverSeries Class C Notes [] [] [_X_] [] DiscoverSeries Class D Notes [] [] [_X_] [] Credit Card Pass-Through Certificates [] [] [_X_] [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [_X_] No: []. PART I – DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The interest of Discover Card Execution Note Trust (the “ Note Issuance Trust ”) in credit card receivables is held solely in the form of an interest in a collateral certificate issued by Discover Card Master Trust I (the “ Master Trust ”). No assets securitized by Discover Bank and held by the Master Trust were the subject of a demand to repurchase or replace for breach of representations and warranties during the monthly distribution period from December 1, 2015 to December 31, 2015. Discover Bank filed its most recent Form ABS-15G on February 2, 2015. The CIK number of Discover Bank is 0000894327. The information required by Items 1121(a) and 1121(b) of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Of the accounts designated to the Master Trust, all have been originated at least 60 months prior to the date of this report. Seasoned accounts in general perform differently than newly originated or less seasoned accounts, typically with lower charge‑off rates and higher payment rates. The aggregate Discover card portfolio represents all accounts originated by Discover Bank including those accounts not designated to the Master Trust and accordingly, the performance of the Discover card portfolio may differ materially from the performance of the Master Trust, and through the collateral certificate, the Note Issuance Trust. Item 1A. Asset-Level Information. Not applicable. Item 1B. Asset Representations Reviewer and Investor Communication. Not applicable. PART II – OTHER INFORMATION Item 2. Legal Proceedings. Not applicable. Item 3. Sales of Securities and Use of Proceeds. Not applicable. Item 4. Defaults Upon Senior Securities. Not applicable. Item 5. Submission of Matters to a Vote of Security Holders. Not applicable. Item 6. Significant Obligors of Pool Assets. Not applicable. Item 7. Change in Sponsor Interest in the Securities. Not applicable. Item 8. Significant Enhancement Provider Information. Not applicable. Item 9. Other Information. Information regarding the extension of certain dates related to the DiscoverSeries Class A(2010-E) Notes has been previously included in a Current Report on Form 8-K, filed by Discover Bank and the Note Issuance Trust on December 18, 2015, and is incorporated herein by reference. Item 10. Exhibits. Exhibit No. Description 99.1 Series 2007‑CC Monthly Statement 99.2 DiscoverSeries Monthly Statement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: January 15, 2016 DISCOVER FUNDING LLC (as Depositor for Discover Card Master Trust I and Discover Card Execution Note Trust and as registrant under Commission File Number 333-205455 ) By: /s/ Michael F. Rickert Name: Michael F. Rickert Title: Vice President, Chief Financial Officer and Treasurer DISCOVER BANK (as registrant under Commission File Numbers 333-141703-01, 333-167413-01, 333-191359-01 and 033-54804 ) By: /s/ Michael F. Rickert Name: Michael F. Rickert Title: Vice President, Chief Financial Officer and Assistant Treasurer
